      Case 3:21-cv-00030 Document 7 Filed on 03/04/21 in TXSD Page 1 of 1
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                       March 04, 2021
                      UNITED STATES DISTRICT COURT
                                                                     Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

WINSCOTT LLC, et al,                   §
                                       §
        Plaintiffs,                    §
VS.                                    § 3:21-CV-30
                                       §
SCHLUMBERGER TECHNOLOGY                §
CORPORATION,                           §
                                       §
        Defendant.                     §

    ORDER GRANTING DEFENDANT SCHLUMBERGER
 TECHNOLOGY CORPORATION’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND
             TO PLAINTIFF’S COMPLAINT

      Before the court is the defendant Schlumberger Technology

Corporation’s unopposed motion for extension of time to answer or

otherwise respond to plaintiffs’ complaint. Dkt. 6. The court grants that

motion.

      The court therefore orders that the defendant respond to the plaintiff’s

complaint on or before March 29, 2021.

      Signed on Galveston Island on the 4th day of March, 2021.


                                        JEFFREY VINCENT BROWN
                                      UNITED STATES DISTRICT JUDGE
